                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                 Case No. 20-20034

                                                        Chapter 11

              Debtor.                                   Hon. Daniel Opperman

         ORDER SUSTAINING IN PART AND OVERRULING IN PART
  COMMITTEE’S OBJECTION TO SECOND INTERIM ORDER: AUTHORIZING (A)
    DEBTOR’S USE OF CASH COLLATERAL (B) ADEQUATE PROTECTION
           PURSUANT TO 11 U.S.C. §§ 105, 361, AND 363; AND (C)
   PRELIMINARY AND FINAL HEARINGS PURSUANT TO F.R. BANKR. P. 4001

       The Court having entered the Second Interim Order: Authorizing (A) Debtor’s Use of

Cash Collateral (B) Adequate Protection Pursuant to 11 U.S.C. §§ 105, 361, and 363; and (C)

Preliminary and Final Hearings Pursuant to F.R. Bankr. P. 4001 (“Second Interim Order”)

[DN 69]; the Second Interim Order having set a deadline for objections to the Second

Interim Order and scheduling a final hearing [Second Interim Order, ¶ 27]; the Court

having entered an Order extending the deadline and adjourning the final hearing [DN

82] upon stipulation of Inspired Concepts, LLC (“Debtor”), the Official Committee

of Unsecured Creditors (“Committee”), and the U.S. Trustee [DN 81]; the Committee

having timely filed an Objection to the Second Interim Order (“Objection”) [DN 95];

the Debtor having filed a Reply [DN 104]; the Court having held a final hearing via

telephone on April 14, 2020 (the “Hearing”) at which each of the undersigned

participated; and the Court being fully advised in the premises thereof:




 20-20034-dob     Doc 109     Filed 04/17/20    Entered 04/17/20 16:11:04     Page 1 of 3
      IT IS HEREBY ORDERED that

      1)      The Objection is Sustained in part and Overruled in part as set forth in

this Order.

      2)      On or before April 28, 2020, Debtor will comply with all reporting

obligations under paragraph 16 of the Second Interim Order due up to that date.

      3)      If any payment required under the Second Interim Order has not been

timely made without written agreement by the payee, Debtor may not make payments

to Equity Principals of Debtor other than the medical benefits and cell phone and

automotive expenses as set forth on Exhibit B to Debtor’s Reply (and as further

modified below). The term “Equity Principals” refers to Jeffrey Neely and Patti Neely.

      4)      Debtor’s payment of automotive expenses and travel reimbursements to

each of the Equity Principals and other insiders identified on Exhibit B to Debtor’s

Reply (collectively, the “Insiders”) shall be based on the IRS standard mileage rates

for 2020, but shall not exceed $607.07 per month for each individual Equity Principal

and $692.30 per month for each other of the Insiders.

      5)      On or before May 1, 2020, Debtor shall pay all amounts due and

outstanding under the Second Interim Order including, without limitation, those

obligations under paragraph 11 of the Second Interim Order and to Committee

counsel under paragraph 14 of the Second Interim Order.

      6)      Debtor shall have until April 28, 2020 to (a) comply with all production

requirements under paragraph 18 of the Second Interim Order, (b) reach an
                                              2

 20-20034-dob     Doc 109    Filed 04/17/20       Entered 04/17/20 16:11:04   Page 2 of 3
alternative agreement with the Committee regarding such production, or (c) file an

appropriate pleading with this Court stating why such information cannot be

produced. The Committee is authorized to file a response to any such pleading.

      7)     The Final Hearing on the Second Interim Order is hereby adjourned to

May 7, 2020, at 10:00 a.m. The hearing will be held telephonically unless otherwise

ordered by the Court.



Signed on April 17, 2020




                                             3

 20-20034-dob     Doc 109   Filed 04/17/20       Entered 04/17/20 16:11:04   Page 3 of 3
